 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITIZENS DEVELOPMENT                               Case No.: 3:12-cv-334-GPC-KSC
     CORPORATION, INC., a California
12
     corporation,                                       ORDER STRIKING HOLLANDIA’S
13                                     Plaintiff,       THIRD PARTY COMPLAINT AND
                                                        REQUIRING THAT HOLLANDIA
14   v.                                                 SEEK LEAVE OF COURT TO JOIN
15                                                      THIRD PARTIES
     COUNTY OF SAN DIEGO, a California
16   municipal corporation, CITY OF SAN
                                                        [ECF No. 288]
     MARCOS, a California municipal
17
     corporation, CITY OF ESCONDIDO, a
18   California municipal corporation,
     HOLLANDIA DAIRY, INC., a California
19
     corporation, and DOES 1 THROUGH
20   100, inclusive,
21                                  Defendants.
22   AND RELATED COUNTER-ACTIONS
23   AND CROSS-ACTIONS
24
25         Plaintiff/Counter-Defendant Citizens Development Corporation (“CDC”) and
26   Defendants/Cross-Claimants City of San Marcos, City of Escondido, County of San
27   Diego and Vallecitos Water District (collecting the “PADS”) filed Joint Motion to Strike
28   Hollandia’s Third Party-Complaint under Fed. R. Civ. Pr. 14 on April 26, 2019. ECF No.

                                                    1
                                                                             3:12-cv-334-GPC-KSC
 1   290. The above parties filed the Joint Motion in response to a Third-Party Complaint
 2   against approximately 332 new Third-Party Defendants filed by Hollandia initially on
 3   April 12, 2012 and re-filed on April 24, 2019. ECF Nos. 284 and 288. The Court
 4   observes that Hollandia failed to add any third parties within the required 14 days under
 5   Fed. R. Civ. Pr. 14(a)(1). The Court also takes notice of Magistrate Judge Crawford’s
 6   Scheduling Order which directed that “any motion to join other parties, to amend the
 7   pleadings, or to file additional pleadings shall be filed by April 12, 2019.” ECF No. 276.
 8   Moreover, the Court finds that Hollandia did not seek leave of Court by way of a motion
 9   to join other parties prior to filing its Third Party Complaint. As a result, the Court
10   ordered Hollandia to show cause for why the Court should not strike the third-party
11   complaint. ECF No. 296.
12         Upon reviewing Hollandia’s Response to the Order to Show Cause re.
13   Noncompliance with Prior Scheduling Order, ECF No. 300, this Court STRIKES
14   Hollandia’s Third Party Complaint, ECF No. 288, for failure to seek leave of Court and
15   non-compliance with the Scheduling Order’s instruction that motions to join other parties
16   be filed by April 12, 2019. ECF No. 276. Accordingly, the Court ORDERS that
17   Hollandia adhere to Federal Rule of Civil Procedure 16(b)(4) and seek leave of Court
18   through a motion to join other parties, which shall be filed on or before May 15, 2019.
19   Any opposition to the motion is due on or before May 29, 2019. The Court will take the
20   matter under submission.
21         IT IS SO ORDERED.
22   Dated: May 8, 2019
23
24
25
26
27
28

                                                   2
                                                                                 3:12-cv-334-GPC-KSC
